                   Case 20-50842-MFW              Doc 7      Filed 10/09/20         Page 1 of 21




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re                                                              Chapter 11

The Hertz Corporation, et al., 1                                   Case No. 20-11218 (MFW)

                                                                   (Jointly Administered)
                               Debtors.


The Official Committee of Unsecured Creditors, on                 Adv. Pro. No. 20-50842 (MFW)
behalf of the estates of the Debtors,

                               Plaintiffs,
v.

Barclays Bank PLC, solely as the holder of a first
lien and/or security interest in its capacity as
collateral agent under an Amended and Restated
Guarantee and Collateral Agreement dated
November 2, 2017, and BOKF, N.A., solely as the
holder of a second lien and/or security interest in its
capacity as collateral agent under the Second Lien
Collateral Agreement dated June 6, 2017,

                               Defendants.

     NOTICE OF AMENDED 2 AGENDA FOR TELEPHONIC AND VIDEO HEARING
     SCHEDULED FOR OCTOBER 13, 2020 AT 10:30 A.M. (PREVAILING EASTERN
      TIME), BEFORE THE HONORABLE MARY F. WALRATH, AT THE UNITED
        STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE 3


         THIS HEARING WILL BE HELD TELEPHONICALLY AND BY VIDEO.

1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these
chapter 11 cases, for which joint administration for procedural purposes has been requested, a complete list of the
debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete list of
such information may be obtained on the website of the debtors’ claims and noticing agent at
https://restructuring.primeclerk.com/hertz.
2
         Amended items appear in bold.
3
          All motions and other pleadings referenced herein are available online at the following address:
https://restructuring.primeclerk.com/hertz.



RLF1 24120364v.1
                   Case 20-50842-MFW       Doc 7       Filed 10/09/20   Page 2 of 21




      ALL PARTIES WISHING TO APPEAR MUST DO SO TELEPHONICALLY BY
         CONTACTING COURTCALL, LLC AT 866-582-6878 NO LATER THAN
        OCTOBER 12, 2020 BY NOON. ONLY THOSE PARTIES THAT WILL BE
      ADDRESSING THE COURT SHOULD APPEAR BY ZOOM AND COURTCALL.

     PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE
         MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                    TO APPEAR BY VIDEO CONFERENCE,
            PARTIES SHOULD USE THE FOLLOWING INFORMATION:
       JOIN ZOOMGOV HEARING: https://debuscourts.zoomgov.com/j/1619293800

                         MEETING ID: 161 929 3800; PASSCODE: 323531


I.       RESOLVED/WITHDRAWN MATTERS:

1.       Debtors’ Sixth Omnibus Motion for Entry of an Order Authorizing (a) the Rejection of
         Certain Unexpired Leases and Executory Contracts and (b) the Abandonment of Certain
         Personal Property, If Any, Each Effective Nunc Pro Tunc to the Specified Rejection Date
         [Docket No. 1163 – filed August 31, 2020]

         Objection/Response Deadline:          September 14, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:        None.

         Related Documents:

         i.        Certification of No Objection Regarding Debtors’ Sixth Omnibus Motion for
                   Entry of an Order Authorizing (a) the Rejection of Certain Unexpired Leases and
                   Executory Contracts and (b) the Abandonment of Certain Personal Property, If
                   Any, Each Effective Nunc Pro Tunc to the Specified Rejection Date [Docket No.
                   1314 – filed September 16, 2020]

         ii.       Order Authorizing (a) the Rejection of Certain Unexpired Leases and
                   Executory Contracts and (b) the Each Effective Nunc Pro Tunc to the
                   Specified Rejection Date [Docket No. 1328 – entered September 18, 2020]

         Status: On September 18, 2020, the Court entered an order regarding this matter.
                 Accordingly, a hearing with respect to this matter is no longer necessary.

2.       Motion of Rustico Siazon for Relief from Stay Under Section 362 of the Bankruptcy
         Code [Docket No. 1169 – filed September 1, 2020]

         Objection/Response Deadline:          October 6, 2020 at 4:00 p.m. (ET)



                                                   2
RLF1 24120364v.1
                   Case 20-50842-MFW        Doc 7       Filed 10/09/20   Page 3 of 21




         Objections/Responses Received:         None.

         Related Documents:

         i.        Certification of Counsel Regarding Order Approving Stipulation Regarding
                   Siazon Motion for Relief from Stay [Docket No. 1385 – filed September 29,
                   2020]

         ii.       Order Approving Stipulation Regarding Siazon Motion for Relief from Stay
                   [Docket No. 1386 – entered September 30, 2020]

         Status: On September 30, 2020, the Court entered an order regarding this matter.
                 Accordingly, a hearing with respect to this matter is no longer necessary.

3.       Motion [of Lartarsha Moore and Jeremiah Robinson] for Relief from Automatic Stay to
         the Extent of Liability Insurance Proceeds [Docket No. 1184 – filed September 3, 2020]

         Objection/Response Deadline:           None set.

         Objections/Responses Received:         None.

         Related Documents:

         i.        Notice of Hearing on Motion [of Lartarsha Moore and Jeremiah Robinson] for
                   Relief from Automatic Stay to the Extent of Liability Insurance Proceeds [Docket
                   No. 1293 – filed September 15, 2020]

         ii.       Notice of Withdrawal of Motion [of Lartarsha Moore and Jeremiah Robinson]
                   for Relief from Automatic Stay to the Extent of Liability Insurance Proceeds
                   [Docket No. 1387 – filed September 30, 2020]

         Status: On September 30, 2020, the movant withdrew this matter. Accordingly, a hearing
                 with respect to this matter is no longer necessary.

4.       Request of MomentFeed, Inc. for Allowance of Administrative Expense Claim Pursuant
         to 11 U.S.C. § 503(b)(1)(A) [Docket No. 1203 – filed September 4, 2020]

         Objection/Response Deadline:           September 21, 2020 at 4:00 p.m. (ET); extended by
                                                agreement to October 2, 2020 at 4:00 p.m. for the
                                                Debtors

         Objections/Responses Received:         None.

         Related Documents:

         i.        Certification of Counsel Regarding Order Approving Stipulation Regarding
                   Allowance of Administrative Expense Claim of MomentFeed, Inc. Pursuant to
                   11 U.S.C. § 503(b)(1)(A) [Docket No. 1407 – filed October 2, 2020]


                                                    3
RLF1 24120364v.1
                   Case 20-50842-MFW       Doc 7       Filed 10/09/20   Page 4 of 21




         ii.       Order Approving Stipulation Regarding Allowance of Administrative
                   Expense Claim of MomentFeed, Inc. Pursuant to 11 U.S.C. § 503(b)(1)(A)
                   [Docket No. 1412 – entered October 5, 2020]

         Status: On October 5, 2020, the Court entered an order regarding this matter.
                 Accordingly, a hearing with respect to this matter is no longer necessary.

5.       Motion of the Debtors for Entry of an Order (i) Extending the Exclusive Periods for the
         Filing of a Chapter 11 Plan and Solicitation of Acceptances Thereof and (ii) Granting
         Related Relief [Docket No. 1316 – filed September 16, 2020]

         Objection/Response Deadline:          September 30, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:        None.

         Related Documents:

         i.        Certification of No Objection Regarding Motion of the Debtors for Entry of
                   an Order (i) Extending the Exclusive Periods for the Filing of a Chapter 11
                   Plan and Solicitation of Acceptances Thereof and (ii) Granting Related Relief
                   [Docket No. 1406 – filed October 2, 2020]

         ii.       Statement of the Official Committee of Unsecured Creditors in Support of the
                   Motion of the Debtors for Entry of an Order (i) Extending the Exclusive
                   Periods for the Filing of a Chapter 11 Plan and Solicitation of Acceptances
                   Thereof and (ii) Granting Related Relief [Docket No. 1408 – filed October 2,
                   2020]

         iii.      Order Extending Debtors’ Exclusive Periods for the Filing of a Chapter 11
                   Plan and Solicitation of Acceptances Thereof and Granting Related Relief
                   [Docket No. 1411 – entered October 5, 2020]

         Status: On October 5, 2020, the Court entered an order regarding this matter.
                 Accordingly, a hearing with respect to this matter is no longer necessary.

II.      CONTINUED MATTERS:

6.       Motion of American Traffic Solutions Consolidated, LLC and ATS Processing Services,
         LLC (a) to Compel the Debtors to Assume or Reject Executory Contracts and (b) to
         Compel the Debtors to Provide Adequate Protection [Docket No. 302 – filed June 4,
         2020]

         Objection/Response Deadline:          June 18, 2020 at 4:00 p.m. (ET); extended by
                                               agreement to October 6, 2020 at 4:00 p.m. (ET) for
                                               the Debtors

         Objections/Responses Received:        None at this time.



                                                   4
RLF1 24120364v.1
                   Case 20-50842-MFW      Doc 7       Filed 10/09/20   Page 5 of 21




         Related Documents:

         i.        First Notice of Assumption of Certain Executory Contracts [Docket No. 1436
                   – filed October 6, 2020]

         Status: The hearing on this matter has been continued to November 17, 2020 at 10:30
                 a.m. (ET) pending the Debtors’ proposed assumption of certain ATS agreements
                 as set forth in the First Notice of Assumption of Certain Executory Contracts
                 [Docket No. 1436]. Once approved, ATS has agreed to withdraw the motion.

7.       Motion of Jessica Cajka and Nathaniel Cajka for Relief from Automatic Stay [Docket
         No. 827 – filed July 27, 2020]

         Objection/Response Deadline:        August 10, 2020 at 4:00 p.m. (ET); extended by
                                             agreement to August 11, 2020 at 12:00 noon (ET)
                                             for the Debtors

         Objections/Responses Received:

         A.        Debtors’ Objection to Cajka Motion for Relief from the Automatic Stay
                   [Docket No. 1026 – filed August 11, 2020]

         Related Documents:

         i.        Jessica Cajka and Nathaniel Cajka’s Reply to Debtors’ Objection to Their
                   Motion for Relief from the Automatic Stay [Docket No. 1048 – filed August
                   13, 2020]

         ii.       Order Approving Stipulation Regarding Cajka Motion to Lift Automatic Stay
                   [Docket No. 1106 – entered August 20, 2020]

         Status: The hearing on this matter has been continued to November 17, 2020 at 10:30
                 a.m. (ET).

8.       Motion of Shauna Wilkerson for Relief from Stay Under Section 362 of the Bankruptcy
         Code to Pursue Litigation Up to the Limits of Insurance Proceeds [Docket No. 849 – filed
         July 30, 2020]

         Objection/Response Deadline:        August 11, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:

         A.        Debtors’ Omnibus Objection to Bennett and Wilkerson Motions for Relief
                   from the Automatic Stay [Docket No. 1032 – filed August 11, 2020]

         Related Documents:

         i.        Order Approving Stipulation Regarding Wilkerson and Bennett Motions
                   Regarding Automatic Stay [Docket No. 1150 – entered August 27, 2020]

                                                  5
RLF1 24120364v.1
                   Case 20-50842-MFW      Doc 7       Filed 10/09/20   Page 6 of 21




         ii.       Certification of Counsel Regarding Order Approving Stipulation
                   Withdrawing Motions of Wilkerson and Bennett for Relief from Stay
                   [Docket No. 1477 – filed October 9, 2020]
         iii.      Order Approving Stipulation Withdrawing Motions of Wilkerson and
                   Bennett for Relief from Stay [Docket No. 1482 – entered October 9, 2020]
         Status: On October 9, 2020, the Debtors submitted an order approving a stipulation
                 withdrawing this matter under certification and the Court entered the order.
                 Accordingly, a hearing with respect to this matter is no longer necessary.

9.       Motion of Richard Bennett for Relief from Stay Under Section 362 of the Bankruptcy
         Code to Pursue Litigation Up to the Limits of Insurance Proceeds [Docket No. 851 – filed
         July 30, 2020]

         Objection/Response Deadline:        August 11, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:

         A.        Debtors’ Omnibus Objection to Bennett and Wilkerson Motions for Relief
                   from the Automatic Stay [Docket No. 1032 – filed August 11, 2020]

         Related Documents:

         i.        Order Approving Stipulation Regarding Wilkerson and Bennett Motions
                   Regarding Automatic Stay [Docket No. 1150 – entered August 27, 2020]

         ii.       Certification of Counsel Regarding Order Approving Stipulation
                   Withdrawing Motions of Wilkerson and Bennett for Relief from Stay
                   [Docket No. 1477 – filed October 9, 2020]
         Status: On October 9, 2020, the Debtors submitted an order approving a stipulation
                 withdrawing this matter under certification. Accordingly, a hearing with
                 respect to this matter is no longer necessary.

10.      Motion of the Rathbone Group, LLC for Relief from the Automatic Stay Authorizing the
         Rathbone Group, LLC to Apply its Right of Recoupment or Setoff [Docket No. 1036 –
         filed August 12, 2020]

         Objection/Response Deadline:        September 2, 2020 at 4:00 p.m. (ET); extended by
                                             agreement to November 10, 2020 for the Debtors

         Objections/Responses Received:      None.

         Related Documents:

         i.        Certification of Counsel Regarding Order Approving Stipulation Regarding
                   Motion of the Rathbone Group, LLC for Relief from the Automatic Stay
                   [Docket No. 1446 – filed October 7, 2020]


                                                  6
RLF1 24120364v.1
                   Case 20-50842-MFW      Doc 7       Filed 10/09/20   Page 7 of 21




         ii.       Order Approving Stipulation Regarding Motion of the Rathbone Group,
                   LLC for Relief from the Automatic Stay [Docket No. 1457 – entered October
                   8, 2020]
         Status: The hearing on this matter has been continued to November 17, 2020 at 10:30
                 a.m. (ET).

11.      The Greater Orlando Airport Authority’s Motion for Order Allowing, Authorizing, and
         Directing Immediate Payment of Administrative Expense Claim [Docket No. 1083 – filed
         August 18, 2020]

         Objection/Response Deadline:        October 6, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:      None.

         Related Documents:

         i.        Notice of Hearing Regarding the Greater Orlando Airport Authority’s Motion
                   for Order Allowing, Authorizing, and Directing Immediate Payment of
                   Administrative Expense Claim [Docket No. 1105 – filed August 20, 2020]

         Status: The hearing on this matter has been continued to November 17, 2020 at 10:30
                 a.m. (ET).

12.      Motion of Juan Abarca, Telma Gamez, Karen Abarca and Jason Abarca for Relief from
         the Automatic Stay to Permit Statutory Arbitration of Uninsured Motorist Personal Injury
         Claims [Docket No. 1123 – filed August 24, 2020]

         Objection/Response Deadline:        September 8, 2020 at 4:00 p.m. (ET); extended by
                                             agreement to October 7, 2020 for the Debtors

         Objections/Responses Received:      None.

         Related Documents:

         i.        Certification of Counsel Regarding Order Approving Stipulation Regarding
                   Abarca Motion to Lift Automatic Stay [Docket No. 1362 – filed September
                   23, 2020]

         ii.       Order Approving Stipulation Regarding Abarca Motion to Lift Automatic
                   Stay [Docket No. 1366 – entered September 24, 2020]

         Status: The hearing on this matter has been continued to November 17, 2020 at 10:30
                 a.m. (ET).

13.      Debtors’ Fifth Omnibus Motion for Entry of an Order Authorizing the Rejection of
         Certain Executory Contracts Effective Nunc Pro Tunc to the Specified Rejection
         Date [Docket No. 1139 – filed August 26, 2020]


                                                  7
RLF1 24120364v.1
                   Case 20-50842-MFW       Doc 7       Filed 10/09/20   Page 8 of 21




         Objection/Response Deadline:          September 2, 2020 at 4:00 p.m. (ET); extended by
                                               agreement to November 6, 2020 solely with respect
                                               to the contracts noted at paragraph 3 of the Order at
                                               Docket No. 1224

         Objections/Responses Received:

         A.        Informal comments from certain former officers

         Related Documents:

         i.        Certification of Counsel Regarding Debtors’ Fifth Omnibus Motion for Entry of
                   an Order Authorizing the Rejection of Certain Executory Contracts Effective
                   Nunc Pro Tunc to the Specified Rejection Date [Docket No. 1210 – filed
                   September 4, 2020]
         ii.       Order Authorizing the Rejection of Certain Executory Contracts Effective Nunc
                   Pro Tunc to the Specified Rejection Date [Docket No. 1224 – entered September
                   8, 2020]
         Status: The hearing regarding the contracts noted at paragraph 3 of the Order at Docket
                 No. 1224 has been continued to November 17, 2020 at 10:30 a.m. (ET).

III.     MATTERS SUBMITTED UNDER CERTIFICATIONS:

14.      Debtors’ Supplemental Application for Entry of an Order Supplementing the Scope of
         Services, Fee and Expense Structure, and Timekeeping Requirements Under Which FTI
         Consulting, Inc. Operates as Restructuring Advisor to the Debtors Nunc Pro Tunc to
         August 31, 2020 [Docket No. 1253 – filed September 10, 2020]

         Objection/Response Deadline:          September 24, 2020 at 4:00 p.m. (ET); extended by
                                               agreement to October 2, 2020 at 4:00 p.m. (ET) for
                                               the Office of the United States Trustee (the “U.S.
                                               Trustee”) and the Official Committee of Unsecured
                                               Creditors (the “Committee”)

         Objections/Responses Received:

         A.        Informal comments received from the U.S. Trustee

         B.        Informal comments received from the Committee

         Related Documents:

         i.        Debtors’ Application for Entry of an Order Authorizing the Employment and
                   Retention of FTI Consulting, Inc. as Restructuring Advisor to the Debtors
                   Nunc Pro Tunc to the Petition Date [Docket No. 320 – filed June 4, 2020]




                                                   8
RLF1 24120364v.1
                   Case 20-50842-MFW      Doc 7       Filed 10/09/20   Page 9 of 21




         ii.       Supplemental Declaration of Michael Buenzow in Support of Debtors’
                   Application for Entry of an Order Authorizing the Employment and Retention
                   of FTI Consulting, Inc. as Restructuring Advisor to the Debtors Nunc Pro
                   Tunc to the Petition Date [Docket No. 500 – filed June 22, 2020]

         iii.      Order Authorizing the Employment and Retention of FTI Consulting, Inc. as
                   Restructuring Advisor to the Debtors Nunc Pro Tunc to the Petition Date
                   [Docket No. 538 – entered June 24, 2020]

         iv.       Declaration of Gina Gutzeit in Support of Debtors’ Supplemental Application
                   for Entry of an Order Supplementing the Scope of Services, Fee and Expense
                   Structure, and Timekeeping Requirements Under Which FTI Consulting, Inc.
                   Operates as Restructuring Advisor to the Debtors Nunc Pro Tunc to August 31,
                   2020 [Docket No. 1442 – filed October 7, 2020]

         v.        Certification of Counsel Regarding Order Authorizing Modification of the
                   Scope of Services, Fee and Expense Structure, and Timekeeping
                   Requirements Under Which FTI Consulting, Inc. Operates as Restructuring
                   Advisor to the Debtors Nunc Pro Tunc to August 31, 2020 [Docket No. 1443
                   – filed October 7, 2020]

         vi.       Order Authorizing Modification of the Scope of Services, Fee and Expense
                   Structure, and Timekeeping Requirements Under Which FTI Consulting,
                   Inc. Operates as Restructuring Advisor to the Debtors Nunc Pro Tunc to
                   August 31, 2020 [Docket No. 1455 – entered October 8, 2020]
         Status: On October 8, 2020, the Court entered an order regarding this matter.
                 Accordingly a hearing on this matter is no longer necessary.

15.      Debtors’ Motion for Entry of an Order Extending Time to Assume or Reject Unexpired
         Leases of Non-Residential Real Property [Docket No. 1317 – filed September 16, 2020]

         Objection/Response Deadline:         September 30, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:

         A.        Informal comments received from certain landlords represented by Barclay
                   Damon LLP

         B.        Informal comments received from certain landlords represented by Ballard
                   Spahr LLP

         C.        Informal comments received from the Airport Consortium

         Related Documents:

         i.        Certification of Counsel Regarding Order Extending Time to Assume or
                   Reject Unexpired Leases of Non-Residential Real Property [Docket No. 1450
                   - filed October 8, 2020]

                                                  9
RLF1 24120364v.1
                   Case 20-50842-MFW      Doc 7    Filed 10/09/20   Page 10 of 21




         ii.       Order Extending Time to Assume or Reject Unexpired Leases of Non-
                   Residential Real Property [Docket No. 1458 – entered October 8, 2020]
         Status: On October 8, 2020, the Court entered an order regarding this matter.
                 Accordingly a hearing on this matter is no longer necessary.

16.      Debtors’ Motion for Entry of an Order Approving Franchise Sale Procedures and
         Granting Related Relief [Docket No. 1346 – filed September 22, 2020]

         Objection/Response Deadline:         October 6, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:

         A.        Informal comments received from the U.S. Trustee

         B.        Informal comments received from the Committee

         C.        Informal comments received from the First Lien Ad Hoc Group

         D.        Informal comments received from the First Lien Agent

         E.        Informal comments received from Zurich American Insurance Company

         Related Documents:

         i.        Declaration of Michael Diederich in Support of the Debtors’ Motion for Entry
                   of an Order Approving Franchise Sale Procedures and Granting Related
                   Relief [Docket No. 1347 – filed September 22, 2020]

         ii.       Certification of Counsel Regarding Order Approving Franchise Sale
                   Procedures and Granting Related Relief [Docket No. 1452 - filed October 8,
                   2020]

         iii.      Order Approving Franchise Sale Procedures and Granting Related Relief
                   [Docket No. 1459 – entered October 8, 2020]
         Status: On October 8, 2020, the Court entered an order regarding this matter.
                 Accordingly a hearing on this matter is no longer necessary.

17.      Motion of Debtors for Entry of an Order Authorizing the Debtors to File Under Seal and
         Redact Confidential Information in the Exhibits to the Donlen Securitization Motion
         [Docket No. 1351 – filed September 22, 2020]

         Objection/Response Deadline:         October 6, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:       None.

         Related Documents:



                                                  10
RLF1 24120364v.1
                   Case 20-50842-MFW       Doc 7    Filed 10/09/20    Page 11 of 21




         i.        Certification of No Objection Regarding Motion of Debtors for Entry of an
                   Order Authorizing the Debtors to File Under Seal and Redact Confidential
                   Information in the Exhibits to the Donlen Securitization Motion [Docket No. 1445
                   – filed October 7, 2020]

         ii.       Order Authorizing the Debtors to File Under Seal and Redact Confidential
                   Information in the Exhibits to the Donlen Securitization Motion [Docket No.
                   1456 – entered October 8, 2020]
         Status: On October 8, 2020, the Court entered an order regarding this matter.
                 Accordingly a hearing on this matter is no longer necessary.

IV.      MATTERS GOING FORWARD:

18.      Motion of the Metropolitan Nashville Airport Authority for Relief from the Automatic
         Stay to Draw on Prepetition Letters of Credit [Docket No. 1342 – filed September 22,
         2020]

         Objection/Response Deadline:           October 6, 2020 at 4:00 p.m. (ET); extended by
                                                agreement to November 10, 2020 for the Debtors

         Objections/Responses Received:         None.

         Related Documents: None.

         Status: The hearing on this matter has been continued to November 17, 2020 at
                 10:30 a.m. (ET).

19.      [SEALED] Debtors’ Motion for Entry of an Order (i) Authorizing Certain Debtors to
         Enter Into Securitization Documents, (ii) Modifying the Automatic Stay, and
         (iii) Granting Related Relief [Docket No. 1348 – filed September 22, 2020]

         Objection/Response Deadline:           October 6, 2020 at 4:00 p.m. (ET); extended by
                                                agreement to October 8, 2020 at 4:00 p.m. (ET) for
                                                the Committee

         Objections/Responses Received:

         A.        Informal comments received from the Committee

         Related Documents:

         i.        [Redacted] Debtors’ Motion for Entry of an Order (i) Authorizing Certain
                   Debtors to Enter Into Securitization Documents, (ii) Modifying the Automatic
                   Stay, and (iii) Granting Related Relief [Docket No. 1349 – filed September 22,
                   2020]

         ii.       Declaration of Mark E. Johnson in Support of Debtors’ Motion for Entry of
                   an Order (i) Authorizing Certain Debtors to Enter Into Securitization

                                                   11
RLF1 24120364v.1
                   Case 20-50842-MFW       Doc 7     Filed 10/09/20   Page 12 of 21




                   Documents (ii) Modifying the Automatic Stay, and (iii) Granting Related
                   Relief [Docket No. 1350 – filed September 22, 2020]

         iii.      Exhibit R to Debtors’ Motion for Entry of an Order (i) Authorizing Certain
                   Debtors to Enter Into Securitization Documents, (ii) Modifying the Automatic
                   Stay, and (iii) Granting Related Relief [Docket No. 1356 – filed September 23,
                   2020]

         iv.       Notice of Revised Exhibits to Debtors’ Motion for Entry of an Order
                   (i) Authorizing Certain Debtors to Enter Into Securitization Documents,
                   (ii) Modifying the Automatic Stay, and (iii) Granting Related Relief [Docket
                   No. 1484 - filed October 9, 2020]
         v.        Certification of Counsel Regarding Order (i) Authorizing Certain Debtors to
                   Enter Into Securitization Documents, (ii) Modifying the Automatic Stay, and
                   (iii) Granting Related Relief [Docket No. 1485 – filed October 9, 2020]
         Status: The hearing on this matter will go forward.

V.       PRE-TRIAL CONFERENCE:

20.      Complaint [Adv. Case No. 20-50842 (MFW) – Docket No. 1 – filed September 11, 2020]

         Response Deadline:      October 13, 2020

         Responses Received: None at this time.

         Related Documents:

         i.        Summons and Notice of Pretrial Conference in an Adversary Proceeding
                   [Issued to Barclays Bank PLC, solely as the holder of first lien and/or security
                   interest in its capacity as collateral agent under an Amended and Restated
                   Guarantee and Collateral Agreement dated November 2, 2017] [Adv. Case
                   No. 20-50842 (MFW) – Docket No. 3 – filed September 11, 2020]

         ii.       Summons and Notice of Pretrial Conference in an Adversary Proceeding
                   [Issued to BOKF, N.A, solely as the holder of a second lien and/or security
                   interest in its capacity as collateral agent under the Second Lien Collateral
                   Agreement dated June 6, 2027 [Adv. Case No. 20-50842 (MFW) – Docket
                   No. 4 – filed September 11, 2020]

         Status: The parties have requested from the Court an adjournment of this matter to
                 the hearing scheduled for October 20, 2020 at 11:30 a.m. (ET).

VI.      INTERIM FEE APPLICATIONS:

21.      Interim Fee Applications. See Exhibit A hereto.

         Related Documents:


                                                    12
RLF1 24120364v.1
                   Case 20-50842-MFW   Doc 7    Filed 10/09/20   Page 13 of 21




         i.        Certification of Counsel Regarding First Omnibus Order Awarding
                   Interim Allowance of Compensation for Services Rendered and for
                   Reimbursement of Expenses [Docket No. 1476 – filed October 9, 2020]
         ii.       First Omnibus Order Awarding Interim Allowance of Compensation for
                   Services Rendered and for Reimbursement of Expenses [Docket No. 1483
                   – entered October 9, 2020]
         Status: On October 9, 2020, the Debtors submitted a proposed omnibus order
                awarding first interim fee applications under certification of counsel and
                the Court entered the order. Accordingly, a hearing with respect to this
                matter is no longer necessary.




                                               13
RLF1 24120364v.1
                   Case 20-50842-MFW   Doc 7    Filed 10/09/20    Page 14 of 21




Dated: October 9, 2020

/s/ Brett M. Haywood
RICHARDS, LAYTON & FINGER, P.A.                 WHITE & CASE LLP
Mark D. Collins (No. 2981)                      Thomas E Lauria (admitted pro hac vice)
Robert J. Stearn, Jr. (No. 2915)                Matthew C. Brown (admitted pro hac vice)
John H. Knight (No. 3848)                       200 South Biscayne Boulevard, Suite 4900
Brett M. Haywood (No. 6166)                     Miami, FL 33131
Christopher M. De Lillo (No. 6355)              Telephone: (305) 371-2700
J. Zachary Noble (No. 6689)                     tlauria@whitecase.com
One Rodney Square                               mbrown@whitecase.com
920 N. King Street
Wilmington, DE 19801                            J. Christopher Shore (admitted pro hac vice)
Telephone: (302) 651-7700                       David M. Turetsky (admitted pro hac vice)
Facsimile:     (302) 651-7701                   Andrea Amulic (admitted pro hac vice)
Collins@rlf.com                                 Samuel P. Hershey (admitted pro hac vice)
Stearn@rlf.com                                  1221 Avenue of the Americas
Knight@rlf.com                                  New York, NY 10020
Haywood@rlf.com                                 Telephone: (212) 819-8200
DeLillo@rlf.com                                 cshore@whitecase.com
Noble@rlf.com                                   david.turetsky@whitecase.com
                                                andrea.amulic@whitecase.com
—and—                                           sam.hershey@whitecase.com

                                                Jason N. Zakia (admitted pro hac vice)
                                                111 South Wacker Drive
                                                Chicago, IL 60606
                                                Telephone: (312) 881-5400
                                                jzakia@whitecase.com

                                                Ronald K. Gorsich (admitted pro hac vice)
                                                Aaron Colodny (admitted pro hac vice)
                                                Andrew Mackintosh (admitted pro hac vice)
                                                Doah Kim (admitted pro hac vice)
                                                555 South Flower Street, Suite 2700
                                                Los Angeles, CA 90071
                                                Telephone: (213) 620-7700
                                                rgorsich@whitecase.com
                                                aaron.colodny@whitecase.com
                                                amackintosh@whitecase.com
                                                doah.kim@whitecase.com

                                                Co-Counsel to the Debtors and
                                                Debtors-in-Possession




                                               14
RLF1 24120364v.1
                   Case 20-50842-MFW   Doc 7     Filed 10/09/20   Page 15 of 21




                                               Exhibit A




RLF1 24120364v.1
                   Case 20-50842-MFW               Doc 7       Filed 10/09/20         Page 16 of 21



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re
                                                                Chapter 11

The Hertz Corporation, et al., 1                                Case No. 20-11218 (MFW)

                                         Debtors.               (Jointly Administered)


         AMENDED 2 INDEX OF INTERIM FEE APPLICATIONS SCHEDULED FOR
                HEARING ON OCTOBER 13, 2020 AT 10:30 A.M. (ET)

1.       First Interim Fee Application of Prime Clerk, Administrative Advisor to the Debtors, for the
         Period from May 22, 2020 through July 31, 2020 [Docket No. 1277 – filed September 14,
         2020]

         Objection Deadline: October 5, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:                None.

         Related Documents:

         i.        Combined Monthly Fee Application of Prime Clerk LLC, Administrative Advisor to
                   the Debtors, for Compensation for Services and Reimbursement of Expenses for the
                   Period from May 22, 2020 through July 31, 2020 [Docket No. 1077 – filed August
                   17, 2020]

         ii.       Certification of No Objection Regarding Combined Monthly Fee Application of
                   Prime Clerk LLC, Administrative Advisor to the Debtors, for Compensation for
                   Services and Reimbursement of Expenses for the Period from May 22, 2020 through
                   July 31, 2020 (No Order Required) [Docket No. 1270 – filed September 11, 2020]

2.       First Interim Application of Ernst & Young LLP for Compensation and Reimbursement of
         Expenses for the Period from May 22, 2020 through July 31, 2020 [Docket No. 1281 – filed
         September 14, 2020]

         Objection Deadline: October 5, 2020 at 4:00 p.m. (ET); extended by agreement to October
                8, 2020 at 4:00 p.m. for the Office of the United States Trustee (the “U.S. Trustee”)


1
         The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these chapter
11 cases, which are jointly administered for procedural purposes, a complete list of the debtors and the last four digits of
their federal tax identification numbers is not provided herein. A complete list of such information may be obtained on
the website of the debtors’ claims and noticing agent at https://restructuring.primeclerk.com/hertz.
2        Amended items appear in bold.



RLF1 24123779v.1
                   Case 20-50842-MFW         Doc 7       Filed 10/09/20   Page 17 of 21



         Objections/Responses Received:

         A.        Informal comments received from the U.S. Trustee

         Related Documents:

         i.        First Combined Monthly Fee Application of Ernst & Young LLP for Compensation
                   and Reimbursement of Expenses Incurred as Audit and Tax Services Provider for the
                   Period from May 22, 2020 through July 31, 2020 [Docket No. 1269 – filed
                   September 11, 2020]

3.       First Interim Application of Moelis & Company LLC for Compensation for Professional
         Services Rendered and Reimbursement of Actual and Necessary Expenses as Investment
         Banker to the Debtors from May 22, 2020 Through and Including July 31, 2020 [Docket No.
         1282 – filed September 14, 2020]

         Objection Deadline: October 5, 2020 at 4:00 p.m. (ET); extended by agreement to October
                9, 2020 for the U.S. Trustee

         Objections/Responses Received:

         A.        Informal comments received from the U.S. Trustee

         Related Documents:

         i.        First Monthly Application of Moelis & Company LLC for Compensation for
                   Professional Services Rendered and Reimbursement of Actual and Necessary
                   Expenses as Investment Banker to the Debtors from May 22, 2020 Through and
                   Including June 30, 2020 [Docket No. 1279 – filed September 14, 2020]

         ii.       Second Monthly Application of Moelis & Company LLC for Compensation for
                   Professional Services Rendered and Reimbursement of Actual and Necessary
                   Expenses as Investment Banker to the Debtors from July 1, 2020 Through and
                   Including July 31, 2020 [Docket No. 1280 – filed September 14, 2020]

         iii.      Notice of Filing [Docket No. 1437 – filed October 6, 2020]

         iv.       Certification of No Objection Regarding First Monthly Application of Moelis &
                   Company LLC for Compensation for Professional Services Rendered and
                   Reimbursement of Actual and Necessary Expenses as Investment Banker to the
                   Debtors from May 22, 2020 Through and Including June 30, 2020 (No Order
                   Required) [Docket No. 1473 – filed October 9, 2020]

         v.        Certification of No Objection Regarding Second Monthly Application of Moelis
                   & Company LLC for Compensation for Professional Services Rendered and
                   Reimbursement of Actual and Necessary Expenses as Investment Banker to the
                   Debtors from July 1, 2020 Through and Including July 31, 2020 (No Order
                   Required) [Docket No. 1474 – filed October 9, 2020]



                                                     2
RLF1 24123779v.1
                   Case 20-50842-MFW        Doc 7       Filed 10/09/20   Page 18 of 21



4.       First Interim Fee Application of FTI Consulting, Inc., Restructuring Advisor to the Debtors
         for Allowance of Compensation for Services Rendered and Reimbursement of Expenses
         Incurred for the Period May 23, 2020 through July 31, 2020 [Docket No. 1283 – filed
         September 14, 2020]

         Objection Deadline: October 5, 2020 at 4:00 p.m. (ET); extended by agreement to October
                8, 2020 at 4:00 p.m. for the U.S. Trustee

         Objections/Responses Received:

         A.        Informal comments received from the U.S. Trustee

         Related Documents:

         i.        First Monthly Fee Application of FTI Consulting, Inc. for Payment of Compensation
                   and Reimbursement of Expenses Restructuring Advisor to the Debtors for the Period
                   from May 23, 2020 through June 30, 2020 [Docket No. 1053 – August 13, 2020]

         ii.       Certification of No Objection Regarding First Monthly Application of FTI
                   Consulting, Inc. for Payment of Compensation and Reimbursement of Expenses as
                   Restructuring Advisor to the Debtors for the Period from May 23, 2020 through June
                   30, 2020 (No Order Required) [Docket No. 1232 – filed September 8, 2020]

         iii.      Second Monthly Fee Application of FTI Consulting, Inc. for Payment of
                   Compensation and Reimbursement of Expenses as Restructuring Advisor to the
                   Debtors for the Period from July 1, 2020 through July 31, 2020 [Docket No. 1271 –
                   filed September 11, 2020]

5.       First Monthly and First Interim Fee Application of Kramer Levin Naftalis & Frankel LLP
         for Compensation for Services Rendered and Reimbursement of Expenses Incurred as
         Counsel to the Official Committee of Unsecured Creditors for the Period from June 11, 2020
         through July 31, 2020 [Docket No. 1284 – filed September 14, 2020]

         Objection Deadline: October 5, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:

         A.        Informal comments received from the U.S. Trustee

         Related Documents: None.

6.       First Monthly and First Interim Fee Application of Benesch, Friedlander, Coplan & Aronoff
         LLP, for Compensation for Services Rendered and Reimbursement of Expenses Incurred as
         Delaware Counsel to the Official Committee of Unsecured Creditors for the Period from
         June 15, 2020 through July 31, 2020 [Docket No. 1285 – filed September 14, 2020]

         Objection Deadline: October 5, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:        None.


                                                    3
RLF1 24123779v.1
                   Case 20-50842-MFW        Doc 7       Filed 10/09/20   Page 19 of 21



         Related Documents: None.

7.       First Interim Fee Application Request of Richards, Layton & Finger, P.A., Co-Counsel to
         the Debtors and Debtors-in-Possession, for the Period from May 22, 2020 through July 31,
         2020 [Docket No. 1286 – filed September 14, 2020]

         Objection Deadline: October 5, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:        None.

         Related Documents:

         i.        First Monthly Application of Richards, Layton & Finger, P.A. for Allowance of
                   Compensation for Services Rendered and for Reimbursement of Expenses as Co-
                   Counsel to the Debtors and Debtors-in-Possession for the Period from May 22, 2020
                   through June 30, 2020 [Docket No. 1079 – filed August 17, 2020]

         ii.       Certification of No Objection Regarding First Monthly Application of Richards,
                   Layton & Finger, P.A. for Allowance of Compensation for Services Rendered and
                   for Reimbursement of Expenses as Co-Counsel to the Debtors and Debtors-in-
                   Possession for the Period from May 22, 2020 through June 30, 2020 (No Order
                   Required) [Docket No. 1244 – filed September 9, 2020]

         iii.      Second Monthly Application of Richards, Layton & Finger, P.A. for Allowance of
                   Compensation for Services Rendered and for Reimbursement of Expenses as Co-
                   Counsel to the Debtors and Debtors-in-Possession for the Period from July 1, 2020
                   through July 31, 2020 [Docket No. 1264 – filed September 11, 2020]

8.       First Monthly and Interim Fee Application of Berkeley Research Group, LLC for
         Compensation for Services Rendered and Reimbursement of Expenses Incurred as Financial
         Advisor to the Official Committee of Unsecured Creditors During the Period from June 15,
         2020 through July 31, 2020 [Docket No. 1287 – filed September 14, 2020]

         Objection Deadline: October 5, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:        None.

         Related Documents: None.

9.       First Monthly and First Interim Fee Application of UBS Securities LLC for Allowance of
         Compensation and Reimbursement of Expenses as Investment Banker to the Official
         Committee of Unsecured Creditors for the Period from June 17, 2020 through July 31, 2020
         [Docket No. 1288 – filed September 14, 2020]

         Objection Deadline: October 5, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:

         A.        Informal comments received from the U.S. Trustee


                                                    4
RLF1 24123779v.1
                   Case 20-50842-MFW        Doc 7       Filed 10/09/20   Page 20 of 21



         Related Documents:

         i.        Notice of Revised Exhibit D to First Monthly and First Interim Fee Application of
                   UBS Securities LLC for Allowance of Compensation and Reimbursement of
                   Expenses as Investment Banker to the Official Committee of Unsecured Creditors
                   for the Period from June 17, 2020 through July 31, 2020 [Docket No. 1404 – filed
                   October 2, 2020]

10.      First Interim Application of White & Case LLP for Compensation for Services Rendered
         and Reimbursement of Expenses as Counsel to the Debtors for the Period from May 22,
         2020 through July 31, 2020 [Docket No. 1289 – filed September 14, 2020]

         Objection Deadline: October 5, 2020 at 4:00 p.m. (ET); extended by agreement to October
                8, 2020 for the U.S. Trustee

         Objections/Responses Received:

         A.        Informal comments received from the U.S. Trustee

         Related Documents:

         i.        First Monthly Application of White & Case LLP for Compensation for Services
                   Rendered and Reimbursement of Expenses as Counsel to the Debtors for the Period
                   from May 22, 2020 through June 30, 2020 [Docket No. 873 – filed July 30, 2020]

         ii.       Certification of No Objection Regarding First Monthly Application of White & Case
                   LLP for Compensation for Services Rendered and Reimbursement of Expenses as
                   Counsel to the Debtors for the Period from May 22, 2020 through June 30, 2020 (No
                   Order Required) [Docket No. 1116 – filed August 21, 2020]

         iii.      Second Monthly Application of White & Case LLP for Compensation for Services
                   Rendered and Reimbursement of Expenses as Counsel to the Debtors for the Period
                   from July 1, 2020 through July 31, 2020 [Docket No. 1120 – filed August 21, 2020]

         iv.       Certification of No Objection Regarding Second Monthly Application of White &
                   Case LLP for Compensation for Services Rendered and Reimbursement of Expenses
                   as Counsel to the Debtors for the Period from July 1, 2020 through July 31, 2020
                   (No Order Required) [Docket No. 1278 – filed September 14, 2020]

11.      First Interim Application of McCarthy Tétrault LLP for Compensation for Services
         Rendered and Reimbursement of Expenses as Canadian Restructuring Counsel to the
         Debtors from May 22, 2020 through July 31, 2020 [Docket No. 1290 – filed September 14,
         2020]

         Objection Deadline: October 5, 2020 at 4:00 p.m. (ET); extended by agreement to October
                8, 2020 at 4:00 p.m. for the U.S. Trustee

         Objections/Responses Received:        None.



                                                    5
RLF1 24123779v.1
                   Case 20-50842-MFW         Doc 7       Filed 10/09/20   Page 21 of 21



         Related Documents:

         i.        First Monthly Application of McCarthy Tétrault LLP for Compensation for Services
                   Rendered and Reimbursement of Expenses as Canadian Restructuring Counsel to the
                   Debtors from May 22, 2020 through July 31, 2020 [Docket No. 1161 – filed August
                   31, 2020]

         ii.       Certification of No Objection Regarding First Monthly Application of McCarthy
                   Tétrault LLP for Compensation for Services Rendered and Reimbursement of
                   Expenses as Canadian Restructuring Counsel to the Debtors from May 22, 2020
                   through July 31, 2020 [Docket No. 1341 – filed September 22, 2020]

         iii.      Notice of Filing of Budget and Staffing Plan [Docket No. 1369 – filed September 24,
                   2020]




                                                     6
RLF1 24123779v.1
